DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
2.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 are pending.
3.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 are examined. 
4.	Claims 53 and 54, which were missing from the previous version of the claims, but had been previously examined, are examined herein.  
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
Election/Restrictions
6.	Applicant's election with traverse of Group I, and SEQ ID NO: 10 and amino acid position 280 (with reference to SEQ ID NO: 2) as species in the reply filed on November 2, 2015 is acknowledged.  The requirement was deemed proper and is therefore made FINAL.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 2, 2015.  
Claim Rejections - 35 USC § 112 - Fourth Paragraph
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 51 and 52 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depend, or for failing to include all the limitations of the claim upon which they depend. 
	Claims 51 and 52 are drawn to the nucleic acid of claim 1, wherein tolerance is to one or more of the recited herbicides.  The structure of the nucleic acid of claim 1 is determined by the presence of the substitution in the HPPD encoded by said nucleic acid.  Claims 51 and 52 merely specify a property of the nucleic acid of claim, but do not introduce any additional limitations to the structure of said nucleic acid.  It is also noted that prior art that would read on the nucleic acid of claim 1 would also read on the nucleic acid of claims 51 and 52.  For these reasons, claims 51 and 52 fail to properly further limit the subject matter of claim 1 from which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments 
Applicant argues that claims 51 and 52 “further define the triketone and pyrazolinate herbicides recited in claim 1.  Accordingly, these claims further limit the subject matter of claim 1” (page 6 of the Remarks). 
This is not found to be persuasive.  Claim 1 is drawn to an isolated nucleic acid, whose structure is defined by the substitution in the encoded protein, as recited in the claim.  Claims 51 and 52 merely specify a property of the nucleic acid, but do not introduce any additional limitations to the structure of said nucleic acid.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 24, 25, 29, 32-36, 38, 39, 42-47, 49, and 51-54 reamain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boudec (US Patent No. 6,245,968, published June 12, 2001), in view of Poree et al (US Patent Publication 2011/0191897, published August 4, 2011).  Applicant's arguments filed on January 29, 2021 have been fully considered but they are not persuasive.
	The claims are drawn to an isolated nucleic acid comprising a nucleotide sequence encoding a mutated HPPD protein, wherein said HPPD protein has HPPD activity, wherein the mutated HPPD is capable of increasing the tolerance to a pant to at 
The Examiner notes that the disclosure teaches that position 280 of the wild-type SEQ ID NO: 2 corresponds to position 215 of the wild-type SEQ ID NO: 10 (which is the HPPD from Pseudomonas fluorescens), the elected species.  
	Boudec et al teach isolated nucleic acids encoding mutated HPPD proteins that are enzymatically active, but are less sensitive to HPPD inhibitors (col. 1, lines 9-16; col. 3, lines 46-60; claims 1, 11, and 12).  Boudec et al teach that the mutated HPPD proteins comprise a mutation at Pro215 (in Pseudomonas numbering), including the preferred example of the Pro215Leu substitution (col. 4, lines 21-65).  Boudec et al teach using several methods to introduce said mutation into a plant HPPD (col. 5 line 38 – col. 6, line 53).  At Examples 2-5, Boudec et al teach using random and site-directed mutagenesis methods to introduce a variety of mutations into the P. fluorescens HPPD, including the Pro215Leu mutation (see Example 2 in col. 11; and Examples 3-5).  
Boudec et al teach making expression vectors comprising the nucleic acid sequences encoding the mutant P. fluorescens HPPD and plant-operable promoter, and using said vectors to obtain transformed plants.  Boudec et al teach that in the 
Boudec et at teach that the Pro215Leu mutant showed tolerance at high and low herbicide doses (Assays 3-6 in col. 21-22; see also Table in col. 19).  Boudec et al teach that the Pro215Leu was one of the two mutants with which “it is possible to obtain transformants at the highest dose of selection agent, which is not possible with” the native unmutated HPPD” (col. 20, lines 23-28).  Boudec teach mutating Gly334 and Gly336 into every other amino acid and screening the resultant mutants (col. 13 lines 10-14).  Boudec et al teach a method that comprises growing resistant plants in a field and applying HPPD inhibitor to said field (claims 25-28).  Boudec et al teach a method for transforming plants with a nucleic acid encoding the mutated HPPDs of their invention, wherein the mutated HPPD confers to the plant tolerance to HPPD inhibitor herbicides (col. 6, lines 54-62).  
	Boudec et al teach, at SEQ ID NO: 31, an amino acid sequence of the P. fluorescens HPPD that has 100% sequence identity to the instant SEQ ID NO: 10.  The sequence alignment is set forth below:
US-09-252-292C-31
; Sequence 31, Application US/09252292C
; Patent No. 6245968
; GENERAL INFORMATION:
;  APPLICANT:  Boudec, Phillipe
;  APPLICANT:  Rodgers, Matthew
;  APPLICANT:  Dumas, Florence
;  TITLE OF INVENTION:  Mutated  hydroxyphenylpyruvate dioxygenase, DNA
;  TITLE OF INVENTION:  sequence and isolation of plants which contain such a
;  TITLE OF INVENTION:  gene and which are tolerant to herbicides
;  FILE REFERENCE:  5500*31
;  CURRENT APPLICATION NUMBER: US/09/252,292C

;  PRIOR APPLICATION NUMBER:  US 08/982,772
;  PRIOR FILING DATE:  1997-12-02
;  NUMBER OF SEQ ID NOS:  31
;  SOFTWARE:  PatentIn Ver. 2.0
; SEQ ID NO 31
;   LENGTH: 358
;   TYPE: PRT
;   ORGANISM: Pseudomonas fluorescens
US-09-252-292C-31

  Query Match             100.0%;  Score 1877;  DB 2;  Length 358;
  Best Local Similarity   100.0%;  
  Matches  358;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADLYENPMGLMGFEFIEFASPTPGTLEPIFEIMGFTKVATHRSKNVHLYRQGEINLILN 60

Qy         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIKGI 120

Qy        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGAPLYLIDRFGEGSSIYDIDFVYLEGVERNPVGAGLKVIDHLTHNVYRGRMVYWANFYE 180

Qy        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 KLFNFREARYFDIKGEYTGLTSKAMSAPDGMIRIPLNEESSKGAGQIEEFLMQFNGEGIQ 240

Qy        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 HVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRLPDHGEPVDQLQARGILLDGSS 300

Qy        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEGDKRLLLQIFSETLMGPVFFEFIQRKGDDGFGEGNFKALFESIERDQVRRGVLTAD 358

	Boudec et al teach that HPPD inhibitors include triketones such as sulcotrione, as well as pyrazolinates (col. 1, lines 29-45).  Boudec et al teach that character of the HPPD inhibition is competitive and that the HPPD inhibitors compete with the substrate for binding to the enzyme (col. 2, lines 36-41).  Boudec et al teach that the tolerance conferred by mutated HPPD, including the one comprising a mutation at Pro215, onto a plant is “superior to that which is obtained with an unmutated HPPD” (col. 19, lines 48-52; Table in col. 19). 
	Boudec et al do not expressly teach an HPPD where Pro215 is mutated into alanine. 
Blepharisma japonicum, and, at SEQ ID NO: 4, teach the encoded HPPD protein.  Poree et al teach that at Proline 239, SEQ ID NO: 4 could comprise a substitution of alanine, valine, threonine, asparagine, or isoleucine (Table ii on pg. 3).  From the comparison of the P. fluorescens HPPD of Boudec et al and the B. japonicum sequence of Poree et al, one would recognize that Pro239 of the B. japonicum HPPD is a conserved residue that corresponds to Pro215 of the Pseudomonas fluorescens HPPD.  The sequence alignment that includes the relevant portion of SEQ ID NO: 4 of Poree et al and SEQ ID NO: 31 of Boudec et al is set forth below: 
Range 1: 75 to 381Graphics Next Match Previous Match First Match 
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
Frame
117 bits(293)
5e-34()
Compositional matrix adjust.
93/322(29%)
158/322(49%)
40/322(12%)


Features:
Query  59   LNNEPNSIASYFAAEHGPSVCGMAFRVKDSQKAYNRALELGAQPIHIDTGPMELNLPAIK  118
            L  E N +  +   +H   V  +AF V D++  Y +A+  G +       P  L      
Sbjct  75   LTPEDNEVNRH-VGKHSDGVQDIAFSVSDARGMYEKAIA KGCKSFR---EPQVLQ----D  126

Query  119  GIGGAPLYLIDRFGEG--SSIYDIDFV--YLEG----VERNPVGAGL-----KVIDHLTH  165
              G   +  +  +G+   + + ++D+   +L G     + +P+ +        +IDH+  
Sbjct  127  QFGSVIIASLQTYGDTVHTLVQNVDYTGPFLPGFRAITKDDPLNSAFPQVNYDIIDHVVG  186

Query  166  NVYRGRMVYWANFYEKLFNFREARYFD-----IKGEYTGLTSKAMSAPDGMIRIPLNEES  220
            N   G M     +YEK   F   RY+      I  +Y+ L S  ++  D +I++P+NE +
Sbjct  187  NQPGGDMTPTVEWYEKYLEFH--RYWSADESVIHTDYSALRSVVVADWDEVIKMPINEPA  244

Query  221  SK-GAGQIEEFLMQFNGEGIQHVAFLTDDLVKTWDALKKIGMRFMTAPPDTYYEMLEGRL  279
                  QI+E++  + G G+QH+A   +D++     L+  G+ F+  PP  YY+ L  RL
Sbjct  245  DGLRKSQIQEYVEYYGGAGVQHIALKVNDIISVISTLRARGVEFLEVPP-KYYDSLRKRL  303

Query  280  PDHG----EPVDQLQARGILLDGSSVEGDKRLLLQIFSETLMG--PVFFEFIQRKGDDGF  333
                    E + +++   IL+D      D+  LLQIF++ +     +F+E IQR  ++GF
Sbjct  304  AHSAVQIEEDLKRIEDLHILVDFD----DRGYLLQIFTKPVEDRPTLFYEIIQRHNNNGF  359

Query  334  GEGNFKALFESIERDQVRRGVL  355
            G GNFKALFES+E++Q RRG L
Sbjct  360  GIGNFKALFESLEQEQERRGNL  381

	In the above alignment, the sequence of Boudec et al is the “Query,” while the sequence of Poree et al is the “Subject.”  
	Poree et al teach HPPD inhibitors, such as triketones and pyrazolinates, including topramezone and pyrasulfotole (paragraph 0007).  Poree et al teach that their 
	At the time the invention was made, it would have been prima facie obvious to one having ordinary skill in the art to use the methods of Boudec et al and modify the nucleic acid encoding the HPPD from Pseudomonas fluorescens, including the HPPD taught Boudec et al, by mutating the Pro215 amino acid.  It would have been obvious to mutate said proline into any amino acid similar to leucine, such alanine taught by Poree et al.  If would have been further obvious to use the resultant nucleic acid encoding the mutant HPPD to modify the methods of producing of transgenic plants, cells, and seeds; and use said plans to control weeds, as taught by Boudec et al, including wherein the method comprises the application of the herbicides taught by Poree et al, which herbicides read on those recited in the instant claims.  It would have been obvious to obtain the plants, cell, and seeds expressing said nucleic acid.  
Given the teachings of Boudec et al, the plants thus obtained would be more tolerant to HPPD inhibitors than the plants not comprising said mutation.  And given the teachings of both Boudec et al and Poree et al, the Pseudomonas HPPD comprising said mutation at position Pro215 would remain enzymatically active. 
	The specific levels of herbicide tolerance would have been a property naturally flowing from the prima facie obvious structure of the HPPD comprising the Pro215Ala substitution.  The fact that Applicant “has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). MPEP 2145(II).  
Moreover, given the competitive nature of the action of HPPD inhibitors, and in view of the teachings of Boudec et al and Poree et al, said resistance would not have been unexpected. 
	One would have been motivated to modify the teachings of Boudec et al and obtain a Pseudomonas HPPD with Pro215 mutated into any other amino acid, and particularly, any non-polar hydrophobic amino acid such as isoleucine, valine or alanine, given the importance of Pro215 in conferring herbicide resistance, and given that Pro215Leu mutation confers high levels of resistance to HPPD inhibitors, while remaining enzymatically active; given that Boudec et al teach the methods of mutating an HPPD amino acid into any other amino acid; and given the limited number of all possible mutants one could obtain at Pro215.  One would have been further motivated to obtain a Pseudomonas HPPD with Pro215 mutated specifically into alanine, given the express suggestion of Poree et al.  Because Boudec et al successfully reduced their invention to practice, one would have had reasonable expectation of success. 
	Response to Arguments. 
	Applicant argues that “there is no express teaching in Boudec to mutate the Pro215 of the Pseudomonas HPPD “into every other amino acid.”  … even if there was such a teach or suggestion, there is no reasonable expectation of success,” that Boudec teaches screening “several hundred potential mutants” (page 6).  Applicant argues that Poree fails to remedy the deficiencies of Boudec (page 7). 
P. fluorescens HPPD, including the Pro215Leu mutation (see Example 2 in col. 11; and Examples 3-5).  Poree et al expressly teach mutating the corresponding residue of the HPPD of Blepharisma into alanine, as well as valine and tyrosine.  The proline at issue is conserved in the HPPD of Pseudomonas and Blepharisma, as indicated by the sequence alignment.  That would have been sufficient to motivate one of ordinary skill in the art to introduce said substitution at Pro215 (corresponding to position Pro280 of the instant claims).  More importantly, the teachings of Boudec et al regarding Pro215 would have been sufficient to motivate one of ordinary skill in the art to mutate that proline into every other amino acid, particularly, into a non-polar one, like leucine or alanine, as claimed.  
The Examiner maintains that there would have been no need for the art to teach that Pro215Ala substitution would confer resistance to the recited classes of herbicides.  Given the properties and the importance of Pro215 for HPPD herbicide tolerance, and given the competitive nature of HPPD inhibition, one would have reasonably expected the recited property of triketone or pyrazolinate tolerance. 
It is noted that the claims encompass any level of tolerance to any herbicide from said two classes, so long as said level is higher than that of a plant expressing the wild-type HPPD.  At the same time, all known classes of HPPD inhibitors have the competitive character of inhibition (see, for example, Boudec et al col. 2, lines 36-41).  This means that an HPPD tolerant to one class of inhibitors could be reasonably expected to show at least some tolerance to another class, at least under some 
Conclusion
11.	No claims are allowed. 
12.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.